DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/11/2022 has been entered into the prosecution for the application. Currently claims 1-20 are pending with claims 16-20 withdrawn from consideration. Claims 1-15 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the catalyst layer has a porous structure. Claim 1 recites the catalyst layer comprise a porous material. It is unclear how these are different structural limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN109280937 of Wang et al, published 1/9/2019 in view of US 2012/0077667 of Liu and US 2020/019014 of Sohail et al.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN109280937 of Wang et al, published 1/9/2019 in view of US 2012/0077667 of Liu and US 2020/019014 of Sohail et al and further evidenced by Qian et al “Hydrothermal synthesis of zeolitic imidazolate framework-67 (ZIF-67) nanocrystals” Materials Letters, 82, 2012, 220-223 and Banerjee et al “High-Throughput Synthesis of Zeolitic Imidazolate Frameworks and Application to CO2 Capture” Science, 319, 2008, 939-943.
As to claims 1, 4, 6-9, 12, 14 and 15, Wang teaches of a photoelectrode (and utilization thereof for water electrolysis and thus a water decomposition system) comprising:
a FTO substrate (Wang, p. 5 lines 9-17);
a BiVO4 photoactive layer (Wang, p. 5 lines 12-28); and
 a ZIF catalyst layer (Wang, p. 5 lines 29 thru p. 6 line 6).
Wang does not teach the catalyst layer is doped, nor a specific recitation that the ZIF is porous.
Liu teach of electrocatalytic materials comprising metal-organic frameworks (ZIFs being a class of MOFs) (Liu, [0009] – [0010]).
Liu additionally teaches substitution or replacement of different transition metals (iron (Fe), nickel (Ni), copper (Cu), manganese (Mn)) into the MOF framework to provide alternative or additional catalytic active sites within the porous MOF structure (Liu, [0036] – [0039], [0041], [0043], [0045], [0046] and [0051]).
Sohail teaches of MOFs utilized within photoelectrochemical cells for water splitting (Sohail, [0003]).
Sohail additionally teaches that MOF can not only be utilized for water splitting reactions within photo (or electro) chemical cell, but also within fuel cells as an alternative embodiment (Sohail, [0097] and [0102]).
Although Sohail discloses specific embodiments of a Zn-MOF, one of ordinary skill in the art would find obvious that MOFs in general are considered therein (Sohail, [0053] – [0054]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as per Liu and Sohail so as to dope the MOF/ZIF catalyst layer with a transition metal (Fe, Ni, Cu or Mn) to provide additional catalytic active sites within the structure.
As to the wherein clause, as Wang in view of Liu and Sohail discloses the same composition as that of the claimed invention, the properties thereof must be present (see MPEP 2112.01 II).
As to claims 2-3 and 10-11, these are properties of the electrode composition and thus must be present as Wang in view of Liu and Sohail discloses the same composition as the claimed invention (see MPEP 2112.01 II) and utilization thereof for water electrolysis and thus a water decomposition system.
As to claims 5 and 13, Wang teaches the catalyst layer is ZIF-67 (Wang, p. 5 line 8 thru p. 6 line 6).
Although Wang does not specifically state ZIF-67 is porous with pores less than 1 nm, both Qian and Banerjee state that ZIF-67 is porous with pores having a diameter of 3.4 A which is 0.34 nm, thus the pores being less than 1 nm (Wang, p. 220 Introduction 2nd paragraph; Banerjee, p. 941, Table 1, da).
Thus, as evidenced by both Wang and Banerjee, the structure of Wang would include pores less than 1 nm within the catalytic layer as per the utilization of ZIF-67.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant’s arguments are all towards the new limitations. As set forth in the rejection above this is deemed obvious by the new prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759